               Case 1:20-cv-00786-AWI-EPG Document 17 Filed 08/31/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                                        EASTERN DISTRICT OF CALIFORNIA
 9

10       HENRY LII,                                                 Case No. 1:20-cv-00786-AWI-EPG-HC

11                        Petitioner,                               FINDINGS AND RECOMMENDATION TO
                                                                    GRANT RESPONDENT’S MOTION TO
12               v.                                                 DISMISS AND DISMISS PETITION FOR
                                                                    WRIT OF HABEAS CORPUS
13       CIOLLI,
                                                                    (ECF No. 16)
14                        Respondent.

15

16              Petitioner Henry Lii is proceeding pro se with a petition for writ of habeas corpus

17 pursuant to 28 U.S.C. § 2241. As Petitioner has been released from custody, the undersigned

18 recommends that the petition be dismissed as moot.

19                                                             I.

20                                                   BACKGROUND

21              In 2006, Petitioner pleaded guilty to three methamphetamine-related offenses and was

22 sentenced to a statutory mandatory minimum sentence of life imprisonment based on two prior
                                                                     1
23 drug convictions under Hawaii law. (ECF No. 12-1 at 44–45, 67–69). The Ninth Circuit

24 affirmed Petitioner’s convictions and sentence. United States v. Lii, 259 F. App’x 970 (9th Cir.

25 2007).

26              On June 5, 2020, Petitioner filed the instant federal petition for writ of habeas corpus

27 pursuant to 28 U.S.C. § 2241. (ECF No. 1). In the petition, Petitioner asserts that he is actually

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               1
           Case 1:20-cv-00786-AWI-EPG Document 17 Filed 08/31/21 Page 2 of 3


 1 innocent of his sentence of mandatory life imprisonment because his prior drug convictions are

 2 not qualifying predicate offenses under Mathis v. United States, 136 S. Ct. 2243 (2016), and

 3 Descamps v. United States, 570 U.S. 254 (2013), and that Petitioner did not have an

 4 unobstructed procedural shot at presenting this actual innocence claim earlier. (ECF No. 1 at 6–

 5 7). On November 13, 2020, Respondent filed a motion to dismiss, arguing that Petitioner’s claim

 6 may not be raised under 28 U.S.C. § 2241 and no escape hatch exception applies. (ECF No. 12).

 7 On May 24, 2021, the motion to dismiss was denied. (ECF No. 14).

 8           Meanwhile, on December 8, 2020, Petitioner filed a motion for compassionate release or

 9 reduction in sentence under 18 U.S.C. § 3582 in the sentencing court. (ECF No. 16-1 at 19). On

10 March 23, 2021, the United States District Court for the District of Hawaii granted Petitioner’s

11 motion for compassionate release and reduced Petitioner’s sentence to time served plus fourteen

12 days of quarantine to minimize COVID-19 risks. (Id. at 52–53). Petitioner was released from

13 prison on April 7, 2021. (Id. at 54).

14           On July 21, 2021, Respondent filed the instant motion to dismiss, arguing inter alia that

15 the petition should be dismissed as moot because Petitioner is no longer a federal prisoner. (ECF

16 No. 16). No opposition to the motion to dismiss has been filed, and the time for doing so has

17 passed.

18                                                    II.

19                                             DISCUSSION

20           The jurisdiction of federal courts is limited to “actual, ongoing cases or controversies.”

21 Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990). “This case-or-controversy

22 requirement subsists through all stages of federal judicial proceedings,” which “means that,

23 throughout the litigation, the plaintiff ‘must have suffered, or be threatened with, an actual injury

24 traceable to the defendant and likely to be redressed by a favorable judicial decision.’” Spencer

25 v. Kemna, 523 U.S. 1, 7 (1998) (quoting Lewis, 494 U.S. at 477).

26           In the petition, Petitioner requests that he be resentenced to time served. (ECF No. 1 at 7).

27 As previously noted, the United States District Court for the District of Hawaii granted

28 Petitioner’s motion for compassionate release and reduced Petitioner’s sentence to time served


                                                       2
           Case 1:20-cv-00786-AWI-EPG Document 17 Filed 08/31/21 Page 3 of 3


 1 on March 23, 2021. Given that Petitioner has received the remedy he requested in his petition,

 2 the undersigned finds that no case or controversy exists.

 3                                                  III.

 4                                       RECOMMENDATION

 5          Accordingly, the undersigned HEREBY RECOMMENDS that Respondent’s motion to

 6 dismiss (ECF No. 16) be granted and the petition be dismissed as moot.

 7          This Findings and Recommendation is submitted to the assigned United States District

 8 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

 9 Rules of Practice for the United States District Court, Eastern District of California. Within

10 FOURTEEN (14) days after service of the Findings and Recommendation, any party may file

11 written objections with the court and serve a copy on all parties. Such a document should be

12 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” Replies to the

13 objections shall be served and filed within fourteen (14) days after service of the objections. The

14 assigned United States District Court Judge will then review the Magistrate Judge’s ruling

15 pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file objections within

16 the specified time may waive the right to appeal the District Court’s order. Wilkerson v.

17 Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th

18 Cir. 1991)).

19
     IT IS SO ORDERED.
20

21      Dated:    August 31, 2021                              /s/
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                     3
